


Exhibit 10.34

 

[g232023kui001.gif]

One Penn Plaza, 35th Floor, New York, NY 10119

Phone: 212-845-8200 Fax: 212-845-8250

 

October 21, 2013

Revised October 22, 2013

 

Barbara A. Wood, Esq.

 

Dear Barbara:

 

On behalf of Opthotech Corporation (the “Company”) it is my pleasure to offer
you the position of Senior Vice President, General Counsel & Corporate Secretary
reporting to me in our New York office. The terms of this offer, contingent on a
mutually agreed upon start date, are as follows:

 

1.                      Employment. You will be employed on a full-time basis as
the Company’s Senior Vice President, General Counsel & Corporate Secretary. You
will carry out duties and responsibilities consistent with your position and
other duties as may from time to time be assigned to you by the Company. You
agree to abide by the practices and policies of the Company and any changes to
these that may be adopted from time to time by the Company.

 

2.                      Base Salary. Your initial biweekly base salary will be
$14,038.46, corresponding to an annual salary of $365,000, less all applicable
taxes and withholdings, to be paid in accordance with the Company’s regular
payroll practices. Your base salary may be adjusted from time to time in
accordance with normal business practices and in the sole discretion of the
Company.

 

3.                      Discretionary Bonus. Following the end of each calendar
year and subject to the approval of the Company’s Board of Directors (the
“Board”), you will be eligible for a performance bonus of up to 35% of your
annualized base salary, based on your personal performance and the Company’s
performance during the applicable calendar year, as determined by the Company in
its sole discretion. To receive a bonus, you must be an active employee on the
award date, and you must have been employed for at least 3 months prior to the
award date. Bonuses will be pro-rated for employees employed less than a full
year on the award date.

 

4.                      Equity. You will be eligible to receive an option to
purchase 70,000 shares of the Company’s common stock, subject to the approval by
the Board, and contingent upon your execution of the corresponding stock option
agreement. This option grant would be issued with an exercise price equal to the
fair market value of the Company’s common stock (as determined by the Board) as
of the date of grant (usually the first

 

www.ophthotech.com

 

--------------------------------------------------------------------------------


 

effective date of your employment) and would vest over a four-year period,
pursuant to the terms of the stock option agreement and subject to your
continued employment with the Company.

 

5.                      Benefits. You may participate in any and all benefit
programs that the Company establishes and makes generally available to similarly
situated employees from time to time, provided that you are eligible under the
plan documents that govern those programs. A summary of current benefits is
enclosed with this letter. Benefits are subject to change at any time in the
Company’s sole discretion.

 

6.                      Vacation. You will be eligible for a maximum of four
(4) weeks of paid vacation per calendar year, accrued monthly from your start
date. Accrued vacation may not be carried over from year to year and must be
taken in accordance with Company policy.

 

7.                      Invention and Non-Disclosure Agreement. As a condition
of employment, you will be required to execute the attached Invention and
Non-Disclosure Agreement.

 

8.                      No Conflict. You represent that you are not bound by any
employment contract, restrictive covenant or other restriction preventing you
from entering into employment with or carrying out your responsibilities for the
Company, or which is in any way inconsistent with the terms of this offer
letter.

 

9.                      Proof of Legal Right to Work. All persons employed in
the United States after November 6, 1986 are required to complete an Employment
Eligibility Verification Form and submit an original document or documents that
establish identify and employment eligibility within 3 business days of starting
employment. Your employment with the Company is contingent on your satisfactory
completion of this requirement.

 

10.               At-Will Employment. This letter shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at-will, under which
both the Company and you remain free to end the employment relationship at any
time for any reason. This letter supersedes all prior understandings, whether
written or oral, relating to the terms of your employment.

 

If you decide to accept this offer, and agree to the employment terms set forth
in this letter, please sign the enclosed duplicate of this letter in the space
provided below and return it to me along with a signed copy of the Invention and
Non-Disclosure Agreement. If you do not accept this offer by October 30, 2013,
the offer will be deemed withdrawn.

 

 

Sincerely,

 

 

 

 

 

 

 

By:

/s/ David Guyer

 

 

David Guyer

 

 

CEO

 

--------------------------------------------------------------------------------


 

The foregoing letter correctly sets forth the terms of my at-will employment
with Ophthotech Corporation, which I hereby accept. I am not relying on any
representations other than those set forth above.

 

 

 

 

 

 

 

/s/ Barbara A. Wood

 

23 Oct 2013

Barbara A. Wood

 

Date

 

--------------------------------------------------------------------------------
